Opinion filed April 9, 2015




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-14-00360-CV
                                 ___________

                   IN THE INTEREST OF J.R., A CHILD


                      On Appeal from the County Court at Law
                               Ector County, Texas
                        Trial Court Cause No. CC-3368-PC


                       MEMORANDUM OPINION
       This is an appeal from an order terminating the parental rights of the mother
and the father of J.R. The father filed a notice of appeal; the mother did not. We
dismiss the appeal.
       The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). In this regard,
the practice recognized in Anders for court-appointed counsel to seek a withdrawal
from a frivolous appeal applies to parental termination proceedings involving
appointed counsel. In re R.M.C., 395 S.W.3d 820 (Tex. App.—Eastland 2013, no
pet.); see In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no
pet.).
         Appellant’s counsel provided Appellant with a copy of the brief and informed
Appellant of his right to review the record and file a response to counsel’s brief.1
Appellant’s counsel provided notice to Appellant via both certified and first class
mail. In compliance with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014),
counsel also provided Appellant with a form motion to file in this court to obtain
access to the appellate record. We note that Appellant has not filed the motion in
this court. We conclude that Appellant’s counsel has satisfied his duties under
Anders, Schulman, and Kelly.
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we grant the
motion to withdraw filed by Appellant’s court-appointed appellate counsel.
Additionally, we order counsel to notify Appellant of the disposition of this appeal
and the availability of discretionary review in the Texas Supreme Court. Counsel is
directed to send Appellant a copy of the opinion and judgment within five days after
the opinion is handed down, along with notification of Appellant’s right to file a



         1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief. Appellant has filed a response in which he asks for a fair chance to get his daughter and
to prove that he can be a good father.


                                                      2
pro se petition for review under TEX. R. APP. P. 53. Likewise, this court advises
Appellant that he may file a petition for review pursuant to TEX. R. APP. P. 53.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


April 9, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3